DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated September 3, 2020 was submitted on January 4, 2021.  Claims 14, 15, 17-19, 21-25 and 32-34 were amended.  Claims 35-48 have been canceled.  Claims 1-13, 27-31 were previously canceled.  Claims 14-26 and 32-34 are currently pending.
The amendments to claims 14 and 32 have overcome the rejections under 35 U.S.C. §112(b) of claims 14-26 and 32-34 (¶¶ 3-4 of the Office Action) and the prior art rejections of claims 14-26 and 32-34 (¶¶ 8-29 of the Office Action).  These rejections have therefore been withdrawn.  However, upon further consideration, a new grounds of rejection of claims 14-26 and 32-34 has been made as detailed below
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-18, 20, 21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Smelko et al. (U.S. Patent Application Publication No. 2006/0151415 A1, cited in IDS submitted February 27, 2018) in view of Gardiner (U.S. Patent No. 5,679,201) and/or McGuire, Jr. (U.S. Patent Application Publication No. 2008/0286576 A1).
Regarding claim 14, Smelko discloses a method of forming a liner (Abstract of Smelko) comprising: providing three separate multi-layer components ([0027] of Smelko, multi-layer top and bottom sheets laminated together with a multi-layer release strip inserted therebetween), comprising: an upper multilayer component (UMC) comprising an upper support layer and a lower heat bondable polyolefin layer (FIG. 3, top laminate sheet #302 comprising upper polymer support layer #350 and lower polymer layer #360; [0022] of Smelko, polymer layer #360 is thermally bondable and may be EVA or low density polyethylene which are polyolefins); and a lower multilayer component (LMC) comprising an upper heat bondable polyolefin layer, a lowermost induction heat sealable layer for sealing to a rim of a container, and an inductive heating layer therebetween (FIG. 3 of Smelko, bottom sheet #301 comprising upper olefin film #330, lower heat activated sealant layer #340 and a metal foil layer #310 therebetween; [0029] of 
Smelko does not specifically disclose thermally laminating by at least partially melting the facing UMC and LMC heat bondable polyolefin layers in the first area by application of heat and pressure to form an integral polyolefin layer in the first liner portions of the composite liner and by at least partially melting the facing insert and UMC heat bondable polyolefin layers to form an integral polyolefin layer in the second liner portion of the composite liner.  Moreover, Smelko discloses thermally bonding or laminating layer #330 and layer #370 to layer #360 by applying heat and pressure ([0027] of Smelko, heat from hot roll #620 joins top sheet release strip and bottom sheet) but does not specifically disclose at least partially melting the facing 
Regarding claim 15, Smelko discloses that the heat bondable polyolefin layers of the composite liner are formed from at least one of an ethylene-based polymer and a propylene-based polymer ([0021] of Smelko, upper olefin film #330 can be polyethylene, polypropylene or ethylene propylene copolymer; [0022] of Smelko, polymer layer #360 can be EVA which is an ethylene based polymer).
Regarding claim 16, Smelko discloses that the ethylene-based polymer is an ethylene-alpha olefin copolymer and the propylene-based polymer is a propylene-alpha olefin copolymer ([0021] of Smelko, layer #330 can be ethylene or propylene copolymer with higher α olefins).
Regarding claim 17, Smelko discloses that the heat bondable polyolefin layers are formed from at least one of ethylene vinyl acetate (EVA) based polymers, ethylene-methyl acrylate (EMA) based polymers, and ethylene-ethyl acrylate (EEA) based polymers ([0022] of Smelko, 
Regarding claim 18, Smelko discloses that the heat bondable polyolefin layers comprise polypropylene, polyethylene, and copolymers and blends thereof ([0021] of Smelko, upper olefin film #330 can be polyethylene, polypropylene or ethylene propylene copolymer).
Regarding claim 20, Smelko discloses that the multilayer components are formed by one or more of extrusion, co-extrusion, extrusion coating, extrusion lamination, and dry bond lamination ([0035] of Smelko, bottom sheet formed by co-extrusion; claim only requires one of recited methods).
Regarding claim 21, Smelko discloses that the method comprises: forming the integral polyolefin layers in the first and second liner portions in a single thermal laminating step (FIG. 5, [0033] of Smelko).
Regarding claim 23, Smelko discloses that the LMC is formed, prior to the thermal laminating step, by one or more of extrusion, co-extrusion, extrusion coating, extrusion lamination, and dry bond lamination ([0035] of Smelko, bottom sheet formed by co-extrusion; claim only requires one of recited methods).
Regarding claim 24, Smelko discloses that the UMC support layer is formed from one or more of polyethylene terephthalate, polyamide, polyethylene naphthalate, polypropylene, or any combination thereof ([0022] of Smelko, upper polymer support layer #350 can be PET, PEN or nylon which is a polyamide; claim only requires one of the recited polymers).
Regarding claim 25, Smelko discloses that the UMC and LMC heat bondable polyolefin layers are partially melted while pressing between rollers to form the integral polyolefin layer of the liner ([0022] of Smelko, layer #360 thermally bonded to layer #330).
Regarding claim 26, Smelko discloses that at least one of the rollers is heated (FIG. 6, [0027] of Smelko, top and bottom sheets fed into nip between pressure roll #610 and hot roll #620).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Smelko in view of Gardiner and/or McGuire, Jr. as applied to claim 14 above in view of Cassidy (U.S. Patent Application Publication No. 2018/0079576 A1, cited in 3rd Party Submission dated January 4, 2019).
Regarding claim 19, Smelko does not specifically disclose that the insert further includes a lowermost release layer disposed adjacent the LMC upper layer in the second liner portion.  Moreover, Smelko discloses an insert comprising a release strip and a release coat ([0024] of Smelko).  Cassidy, however, discloses a tabbed seal wherein the release layer or insert used to form the tab comprises more than two layers or a folded multi-layer laminate including a heat bondable polymer layer and a support layer ([0042] of Cassidy).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use an insert comprising more than two layers or a folded multi-layer laminate as disclosed in Cassidy in the method of Smelko since Cassidy teaches the use of such an insert for a pull-tab sealing member.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Smelko in view of Gardiner and/or McGuire, Jr. as applied to claim 14 above in view of Breese et al. (U.S. Patent Application Publication No. 2006/0172143 A1).
Regarding claim 22, Smelko does not specifically disclose that the UMC is formed, prior to the thermal laminating step, by one or more of extrusion, co-extrusion, extrusion coating, extrusion lamination, and dry bond lamination.  Moreover, Smelko discloses a top laminate sheet comprising a polymer support layer such as PET and a polymer layer such as EVA ([0022] of Smelko) but does not specifically disclose the method of making the top laminate sheet.  Breese, however, discloses EVA extrusion coated substrates for use in packaging applications wherein the substrate is PET (Abstract, [0005], [0041] of Breese).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use an extrusion coating process to make the top laminate sheet of Smelko.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary .
Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Smelko in view of Gardiner and/or McGuire, Jr. as applied to claim 14 above and further in view of Dukess (U.S. Patent No. 3,963,845) alone or in view of Dukess and Bush (U.S. Patent No. 8,100,277 B1).
Regarding claim 32, Smelko does not specifically disclose that at least one LMC layer comprises a thermoplastic elastomer (TPE).  Dukess, however, discloses a heat sealing container closure comprising a compressible intermediate layer made of a polyolefin (i.e., polyethylene) or styrene based thermoplastic elastomer (i.e., Kraton) (Abstract, col. 2, lines 29-42 of Dukess).  According to Smelko, including the TPE layer in the closure improves the sealing of the container when the closure is compressed (col. 2, lines 56-65 of Dukess).  Bush similarly discloses a multi-layer seal for a container comprising a polypropylene based TPE layer (FIG. 3, col. 4, lines 17-19 of Bush).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to include a TPE layer as taught by Dukess or Bush in the sealing member of Smelko.  One of skill in the art would have been motivated to do so in order to improve the sealing of the container when the sealing member is compressed as taught by Smelko (col. 2, lines 56-65 of Smelko).  Dukess also discloses that the 
Regarding claim 33, Smelko and Dukess disclose that the TPE is a polyolefin or polystyrene based TPE (col. 2, lines 29-42 of Dukess; col. 4, lines 16-19 of Bush).
Regarding claim 34, neither Smelko nor Dukess specifically disclose that the polyolefin or polystyrene based TPE layer is disposed between the LMC upper heat bondable layer and the inductive heating layer.  Dukess, however, discloses that the TPE layer can be an intermediate layer of the closure (FIGS. 6 and 7 of Dukess).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the TPE of Dukess or Bush between layer #330 and foil #310 in order to provide the sealing member with a compressible layer which improves the sealing of the container when the sealing member is compressed as taught by Smelko (col. 2, lines 56-65 of Smelko).  
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that Smelko has no first area in which adjacent heat bondable polyolefin layers are partially melted to form a new integral layer as recited in claim 14 and that distinct layers are shown after lamination (pg. 7, 1st full ¶ of amendment).  The Office Action, 
The applicant also asserts that Smelko discloses a heat distributing insulative layer #330 that teaches away from melting as claimed by applicant (pg. 7, 2nd full ¶ of amendment).  Smelko, however, also teaches thermally bonding layer #330 to adjacent layer #360 ([0027] of Smelko).  Layer #330 of Smelko therefore also serves as a thermal bonding layer.  As set forth above, Gardiner and/or McGuire, Jr. disclose heating layers in interfacial contact in a thermal bonding process with sufficient heat to cause both materials to flow promotes mass transfer of the materials into one another and to enhance bonding between the layers (2:35-43 of Gardiner; [0087] of McGuire, Jr.).  Gardiner and/or McGuire, Jr. therefore provide motivation to partially melt the upper surface of layer #330 in the thermal bonding process of Smelko.  The fact that layer #330 of Smelko also serves to direct heat downward during induction heating of the laminated sheet to a container in a later induction heating process does not, therefore, lead away from improving thermal bonding with adjacent layer #360 by partially melting layer as taught by Gardiner.
The applicant also asserts that Smelko also does not disclose partially melting layers #360 and #370 to form an integral polyolefin layer in the pull tab as recited in claim 14 (pg. 7, 3rd full ¶ of amendment).  Smelko, however, discloses thermally bonding layer #360 to adjacent layer #370 to form the pull tab ([0027] of Smelko).  Layer #370 of Smelko therefore also serves as a thermal bonding layer.  As set forth above, Gardiner and/or McGuire, Jr. disclose heating layers in interfacial contact in a thermal bonding process with sufficient heat to cause both materials to flow promotes mass transfer of the materials into one another and enhance bonding 
The applicant also asserts that Smelko teaches away from partially melting release layer #370 since Smelko teaches including written material on the release layer and partial melting would obliterate the written material (pg. 7, 4th full ¶ of amendment).  Smelko, however, teaches that the written material is optional ([0024] of Smelko).  In addition, one of skill in the art would have understood that the written material could be provided on the opposite surface of release layer #370 in contact with release coat #371 such that partial melting would not affect the written material.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746